UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



       United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604


                             Argued September 15, 2004
                              Decided August 15, 2006

                                        Before

                           Hon. JOEL M. FLAUM, Chief Judge

                           Hon. JOHN L. COFFEY, Circuit Judge

                           Hon. MICHAEL S. KANNE, Circuit Judge

No. 03-3176

UNITED STATES OF AMERICA,                        Appeal from the United States District
    Plaintiff-Appellee,                          Court for the Northern District of
                                                 Illinois, Eastern Division.
      v.
                                                 No. 01 CR 182
RICKEY EARL BANKS,
     Defendant-Appellant.                        Joan B. Gottschall,
                                                 Judge.

                                       ORDER

       After being convicted of possessing cocaine with the intent to distribute it,
Rickey Banks was sentenced to 97 months’ imprisonment. On appeal, Banks argued,
among other things, that his sentence violated the Sixth Amendment. See United
States v. Booker, 543 U.S. 220 (2005); United States v. Paladino, 401 F.3d 471, 481 (7th
Cir. 2005). We remanded to ask whether the district judge would have imposed a
different sentence had she known that the guidelines were advisory. See Paladino, 401
F.3d at 483-84. She answered that she would like to reconsider Banks’s sentence in
light of Booker. Consequently, we VACATE his sentence and REMAND for
resentencing.